United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF LAND MANAGEMENT, Hines, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Gordon Reisett, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1108
Issued: April 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 4, 2008 appellant, through counsel, filed a timely appeal from a nonmerit
decision of the Office of Workers’ Compensation Programs dated February 21, 2008 denying his
untimely request for reconsideration and finding that it failed to establish clear evidence of error.
Because more than one year has elapsed between the last merit decision dated June 27, 2001 and
the filing of this appeal on March 4, 2008, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), but has jurisdiction over the
nonmerit issue.
ISSUE
The issue is whether the Office properly determined that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.

FACTUAL HISTORY
On October 5, 1984 appellant, then a 30-year-old seasonal fire fighter, filed a traumatic
injury claim alleging that he injured his back and hip on October 3, 1984 when he fell after his
foot got caught on the brush. The Office accepted the claim for a low back strain which was
subsequently expanded to include the consequential condition of depression. Appellant stopped
work on October 4, 1984 and returned to work on April 1, 1985 and resigned from the
employment on October 11, 1985. By letter dated July 7, 1986, the Office placed appellant on
the periodic rolls for temporary total disability.1
In a letter dated May 11, 2001, the Office informed appellant that it proposed to reduce
his benefits based upon his ability to earn wages as an administrative clerk. By decision dated
June 27, 2001, it finalized the proposal and reduced appellant’s compensation to reflect his
wage-earning capacity in the position of administrative clerk.
In a letter dated March 12, 2007, appellant’s counsel requested modification of the
June 27, 2001 loss of wage-earning capacity decision. He contended that the June 21, 2007
decision had been erroneously issued as the Office did not consider the impact of the
medications appellant took for his pain or his depression in finding that appellant was capable of
performing the duties of the constructed position of administrative clerk. In addition, appellant
contends that his condition has materially changed such that he is unable to perform the duties of
the constructed position. He notes that his back condition has worsened to include his lower
right back and “he has had increasing bouts of severe depression and suicidal ideation.”
Appellant also submitted medical and factual evidence in support of his request for modification
of the wage-earning capacity decision.
By letters dated June 1 and August 1, 2007, appellant’s counsel again requested
modification of the June 27, 2001 loss of wage-earning capacity decision. Appellant contended
that at the time the loss of wage-earning capacity decision was issued the Office had failed to
meet its burden. Appellant’s counsel also noted that he had requested modification in a letter
dated March 12, 2007 and submitted medical evidence with his request and subsequently.
In an August 27, 2007 letter, appellant’s counsel argued that the original loss of wageearning capacity decision was in error as the Office failed to consider appellant’s psychological
condition.
On October 22, 2007 the Office responded to appellant’s letters and informed him that
his only option was to file a request for reconsideration which would be evaluated under the clear
evidence of error standard as the request was more than a year after the June 27, 2001 loss of
wage-earning capacity decision.
In a letter dated October 30, 2007, appellant’s counsel requested reconsideration and
argued that the June 27, 2001 decision was issued in error.

1

The Office issued an amended letter on September 15, 1989 to increase the percentage of appellant’s rate of pay
due to his marriage.

2

By decision dated February 21, 2008, the Office denied appellant’s request for
reconsideration without a merit review, finding that appellant had not timely requested
reconsideration and had failed to submit factual or medical evidence sufficient to establish clear
evidence of error. It stated that appellant was required to present evidence which showed that
the Office made an error and that there was no evidence submitted that showed that the June 21,
2008 loss of wage-earning decision was in error.2
LEGAL PRECEDENT
It is well established that either a claimant or the Office may seek to modify a formal loss
of wage-earning capacity determination. Once the wage-earning capacity of an injured
employee is determined, a modification of such determination is not warranted unless there is a
material change in the nature and extent of the injury-related condition, the employee has been
retrained or otherwise vocationally rehabilitated or the original determination was, in fact,
erroneous.3 The burden of proof is on the party attempting to show modification.4 There is no
time limit for appellant to submit a request for modification of a wage-earning capacity
determination.5
ANALYSIS
The Office considered appellant’s October 22, 2007 correspondence as a request for
reconsideration of the June 27, 2001 wage-earning capacity determination under 5 U.S.C.
§ 8128(a). It found the request untimely and that appellant did not submit relevant evidence or
legal argument establishing clear evidence of error. Appellant’s counsel had previously
requested modification of the June 21, 2001 loss of wage-earning capacity in letters dated
March 12, June 1, August 1 and 27, 2007. In an October 22, 2007 letter, the Office informed
appellant that he should file a request for reconsideration as the record did not contain medical
evidence from a psychologist or psychiatrist stating appellant was unable to perform the
administrative clerk position. In October 30, 2007 correspondence, appellant used the term
reconsideration as instructed by the Office in its October 22, 2007 letter. He again reasserted
that the Office erred in its June 21, 2001 wage-earning capacity determination as the Office
failed to consider his accepted psychological condition in determining that the position of
2

The Board notes that, following the February 21, 2008 decision, the Office received additional evidence.
However, the Board may not consider new evidence on appeal. See 20 C.F.R. §§ 501.2(c); J.T., 59 ECAB ___
(Docket No. 07-1898, issued January 7, 2008); G.G., 58 ECAB ___ (Docket No. 06-1564, issued
February 27, 2007). Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
3

D.M., 59 ECAB ___ (Docket No. 07-1230, issued November 13, 2007); Katherine T. Kreger, 55 ECAB 633
(2004); Sharon C. Clement, 55 ECAB 552 (2004). See also Tamra McCauley, 51 ECAB 375 (2000).
4

P.C., 58 ECAB ___ (Docket No. 06-1954, issued March 6, 2007); Darletha Coleman, 55 ECAB 143 (2003).

5

Gary L. Moreland, 54 ECAB 638 (2003). See also Daryl Peoples, Docket No. 05-462 (issued July 19, 2005),
Emmit Taylor, Docket No. 03-1780 (issued July 21, 2004) (in Peoples and Taylor, the Board determined that the
claimants requests for reconsideration of a wage-earning capacity determination constituted a request for
modification requiring a merit review. In both cases, the Board set aside the Office’s decisions denying appellants
reconsideration requests as untimely and remanded the cases for the Office to address the merits of their requests for
modification of a loss of wage-earning capacity decision).

3

administrative clerk represented his wage-earning capacity. The Board finds that appellant’s
October 30, 2007 letter is a request for modification of the Office’s June 27, 2001 wage-earning
capacity determination.6 This request for modification is not a request for a review of the
June 21, 2001 decision under 5 U.S.C. § 8128(a). Appellant had previously requested the Office
to consider modification of the June 21, 2001 loss of wage-earning capacity in letters dated
March 12, June 1, August 1 and 27, 2007. The Office did not issue a decision on appellant’s
request, but instead advised him to file a request for reconsideration. Therefore, the Board finds
that the Office incorrectly characterized appellant’s October 22, 2007 letter as a request for
reconsideration subject to the one-year time limitation set forth at 20 C.F.R. § 10.607(a).
The Board finds that appellant has requested modification of the June 27, 2001 wageearning capacity determination. Appellant is entitled to a decision on that issue.7 On remand,
the Office shall adjudicate appellant’s request for modification of the wage-earning capacity
determination and issue an appropriate decision in the case.
CONCLUSION
The Board finds that appellant requested modification of the June 27, 2001 wage-earning
capacity determination and is entitled to a decision on the wage-earning capacity issue. The case
will be remanded to the Office for an appropriate decision.

6

See Gary L. Moreland, supra note 5.

7

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 21, 2008 is set aside and the case remanded for further
action consistent with this decision.
Issued: April 16, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

